DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the memory circuitry" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for their dependency on rejected claim 1 without remedying the issue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 12 of U.S. Patent No. 11239811. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a wording variation covering similar scope as indicated in the claim mapping table below.
Application under examination
U. S. Patent 11239811
1. A user interface system, comprising: occupancy detection circuitry to provide an output signal including data indicative of a presence of an occupant within a space about the user interface system; and a housing that includes: at least one audio input device; at least one audio output device; control circuitry operatively coupled to the at least one audio input device, the at least one audio output device, and the memory circuitry, the control circuitry to: receive the signal that includes the data indicative of the presence of the occupant within the space about the user interface system; determine an ambient noise level responsive to receipt of the signal indicative of the presence of the occupant in the space: determine an input volume level responsive to receipt of an audible input from the occupant in the space via the at least one audio input device; determine a quiet threshold value; compare the determined input volume level with the determined quiet threshold value; and responsive to the determination that the input volume level exceeds the determined quiet threshold value, determine an output volume level associated with the at least one audio output device based on the input volume level.
1. (Currently Amended) A device comprising: a control circuit configured to: receive an acoustic input; detect a verbal request in the acoustic input; measure a received-request volume of the verbal request at the device; determine a distance between the device and a source of the verbal request; calculate a volume level of the verbal request at the source based on the received- request volume and the distance between the device and the source of the verbal request; determine the volume level of the verbal request at the source relative to a quiet threshold; determine a response volume level for a verbal response to the verbal request, wherein the response volume level is below the quiet threshold when the verbal request at the source is below the quiet threshold; and transmit audio output comprising the verbal response to the verbal request at the response volume level.
13. (Previously Presented) The device of claim 1, wherein the control circuit is further configured to: identify an occupancy of a space comprising the device; and modify the audio output in response to the occupancy of the space.

3. The system of claim 1, the control circuitry to further: responsive to the determination that the input volume level falls below the quiet threshold, set the output volume level to a minimum output volume level.
1. (Currently Amended) A device comprising: a control circuit configured to: receive an acoustic input; detect a verbal request in the acoustic input; measure a received-request volume of the verbal request at the device; determine a distance between the device and a source of the verbal request; calculate a volume level of the verbal request at the source based on the received- request volume and the distance between the device and the source of the verbal request; determine the volume level of the verbal request at the source relative to a quiet threshold; determine a response volume level for a verbal response to the verbal request, wherein the response volume level is below the quiet threshold when the verbal request at the source is below the quiet threshold; and transmit audio output comprising the verbal response to the verbal request at the response volume level.
4. The system of claim 1 wherein to determine the quiet threshold value, the control circuitry to further: determine a variable quiet threshold value based, at least in part, on the determined ambient noise level.
12. (Previously Presented) The device of claim 1, wherein the quiet threshold is a dynamic threshold, the control circuit further configured to: measure an ambient noise level from the acoustic input; and adjust the quiet threshold based on the ambient noise level.
6. The system of claim 1, the control circuitry to further: determine a distance between the user interface system and the occupant in the space responsive to receipt of the signal indicative of the presence of the occupant in the space.
1. (Currently Amended) A device comprising: a control circuit configured to: receive an acoustic input; detect a verbal request in the acoustic input; measure a received-request volume of the verbal request at the device; determine a distance between the device and a source of the verbal request; calculate a volume level of the verbal request at the source based on the received- request volume and the distance between the device and the source of the verbal request; determine the volume level of the verbal request at the source relative to a quiet threshold; determine a response volume level for a verbal response to the verbal request, wherein the response volume level is below the quiet threshold when the verbal request at the source is below the quiet threshold; and transmit audio output comprising the verbal response to the verbal request at the response volume level.
13. (Previously Presented) The device of claim 1, wherein the control circuit is further configured to: identify an occupancy of a space comprising the device; and modify the audio output in response to the occupancy of the space.

7. The system of claim 6 wherein to determine an output volume level associated with the at least one audio output device based on the input volume level, the control circuitry to further: determine the output volume level associated with the at least one audio output device based on the input volume level and the determined distance between the user interface system and the occupant in the space.
1. (Currently Amended) A device comprising: a control circuit configured to: receive an acoustic input; detect a verbal request in the acoustic input; measure a received-request volume of the verbal request at the device; determine a distance between the device and a source of the verbal request; calculate a volume level of the verbal request at the source based on the received- request volume and the distance between the device and the source of the verbal request; determine the volume level of the verbal request at the source relative to a quiet threshold; determine a response volume level for a verbal response to the verbal request, wherein the response volume level is below the quiet threshold when the verbal request at the source is below the quiet threshold; and transmit audio output comprising the verbal response to the verbal request at the response volume level.
13. (Previously Presented) The device of claim 1, wherein the control circuit is further configured to: identify an occupancy of a space comprising the device; and modify the audio output in response to the occupancy of the space.



Claims 8, 9, 10, 12, 13, are rejected for being the systems comprising at least the same elements and performing at least the same functions performed by the device of rejected claims 1, 3, 4, 6, 7 respectively (see rejections of claims 1, 3, 4, 6, 7 above).
 Claims 14, 15, 16, 18, 19 are rejected for being the non-transitory, machine-readable, storage device that includes instructions that, when executed by user interface system control circuitry, causes the control circuitry to comprise at least the same elements and perform at least the same functions performed by the device of rejected claims 1, 3, 4, 6, 7 respectively (see rejections of claims 1, 3, 4, 6, 7 above).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11239811 in view of Cho et al. (US 2021041257 A1) hereinafter Cho.
Regarding claim 1, claim 13 of the patent teaches the device of claim 1, claim 13 of the patent does not specifically disclose the device further comprising wherein the housing comprises a wallbox mountable housing however, 
Since it is known in the art as evidenced by Cho for a device to further comprise wherein the housing comprises a wallbox mountable housing in (“the occupancy sensor 102 and may be integrated in another device such as another lighting fixture, a wall-mounted switch” in ¶[0060]),
An ordinary skilled in the art would have been motivated to modify claim 13 of the patent with the invention of Cho for the benefit of improving the versatility of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 13 of the patent with Cho.
Claims 5, 11, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11239811 in view of Baker et al. (US 20220110936 A1) hereinafter Baker.
Regarding claim 5, claim 13 of the patent teaches the device of claim 5, claim 13 of the patent does not specifically disclose the device further comprising wherein to determine the quiet threshold value, the control circuitry to further: retrieve a user-supplied quiet threshold value from memory circuitry communicatively coupled to the control circuitry however, 
Since it is known in the art as evidenced by Baker for a device to further comprise wherein to determine the quiet threshold value, the control circuitry to further: retrieve a user-supplied quiet threshold value from memory circuitry communicatively coupled to the control circuitry in (“The load control system may impose amplitude or frequency limits on the acoustic data, which may be set by a user, initiated by a system controller, or set and stored in the microphone device itself. These limits may apply a threshold to the data, such that noises which are either very quiet,” in ¶[0090]),
An ordinary skilled in the art would have been motivated to modify claim 13 of the patent with the invention of Baker for the benefit of improving the accuracy of the noise cancellation feature of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 13 of the patent with Baker.
Claims 11 and 17 are rejected for being the system and non-transitory, machine-readable, storage device comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 5 respectively (see rejection of claim 5 above).

Allowable Subject Matter
Claims 1-19 would be allowed if the 112(b) and nonstatutory double patenting rejections are overcome.
Most relevant prior art of record is Huber et al. (US 20190311718 A1) hereinafter Huber.
Regarding claim 1, A user interface system (105 in Fig. 1), comprising: occupancy detection circuitry to provide an output signal including data indicative of a presence of an occupant within a space about the user interface system (“a proximity module, gaze tracking module, voice processing module, and audio processing module can interact to detect the user presence.” in ¶[0024]); and a housing that includes: at least one audio input device; at least one audio output device (“The voice-interaction device 105 may include one or more audio sensing components (e.g., microphones) 115a-115d and one or more audio output components (e.g., speakers) 120a-120b” in ¶[0025]); control circuitry operatively coupled to the at least one audio input device, the at least one audio output device (“The voice-interaction device 105 may process the audio input signal using audio processing techniques to detect and enhance an audio signal received from the target audio source 110” in ¶[0026]), and the memory circuitry (memory 358 in Fig. 3), the control circuitry (Context controller 376 in Fig. 3) to: receive the signal that includes the data indicative of the presence of the occupant within the space about the user interface system (“A context module monitors input data received from input components” in ¶[0016] and “a proximity module, gaze tracking module, voice processing module, and audio processing module can interact to detect the user presence.” in ¶[0024]); determine an ambient noise level responsive to receipt of the signal indicative of the presence of the occupant in the space (Step 600 in Fig. 6): determine an input volume level responsive to receipt of an audible input from the occupant in the space via the at least one audio input device (Step 602 in Fig. 6); Huber does not specifically disclose the device further comprising determine a quiet threshold value; compare the determined input volume level with the determined quiet threshold value; and responsive to the determination that the input volume level exceeds the determined quiet threshold value, determine an output volume level associated with the at least one audio output device based on the input volume level.
The following is the reason for would be allowance of claim 1:
Huber alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises determine a quiet threshold value; compare the determined input volume level with the determined quiet threshold value; and responsive to the determination that the input volume level exceeds the determined quiet threshold value, determine an output volume level associated with the at least one audio output device based on the input volume level, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-7, claims would be allowed if the 112(b) and the nonstatutory double patenting rejections are overcome for their dependency on would be allowed claim 1.
Regarding claim 8, claim would be allowed if the 112(b) and the nonstatutory double patenting rejections are overcome for being the system comprising at least the elements and performing at least the same functions performed by the device of would be allowed claim 1 (see reasons for would be allowance of claim 1 above).
Regarding claims 9-13, claims would be allowed if the 112(b) and the nonstatutory double patenting rejections are overcome for their dependency on would be allowed claim 8.
Regarding claim 14, claim would be allowed if the 112(b) and the nonstatutory double patenting rejections are overcome for being the non-transitory, machine-readable, storage device that includes instructions that, when executed by user interface system control circuitry, causes the control circuitry to perform at least the same functions and comprise at least the same elements  comprised in the device of would be allowed claim 1 (see reasons for would be allowance of claim 1 above).
Regarding claims 15-19, claims would be allowed if the 112(b) and the nonstatutory double patenting rejections are overcome for their dependency on would be allowed claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654